IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

VINCENT EUGENE WALKER,

Plaintiff,
Vv. Civil Action No. 3:19CV452
UNKNOWN,

Defendant.

MEMORANDUM OPINION

By Memorandum Order entered on August 30, 2019, the Court
conditionally docketed the action. Vincent Eugene Walker
requested leave to proceed in forma pauperis. By Memorandum Order
entered on October 9, 2019, the Court directed Walker to pay an
initial partial filing fee of $0.59 or state under penalty of
perjury that he did not have sufficient assets to pay such a fee
within eleven (11) days of the date of entry thereof. See 28
U.S.C. § 1915(b) (1). Walker has neither paid the initial partial
filing fee nor averred that he cannot pay such a fee. Therefore,
Walker is not entitled to proceed in forma pauperis. Walker’s
disregard of the Court’s directives warrants dismissal of the
action. Accordingly, the action will be dismissed without
prejudice.

The Clerk is directed to send a copy of the Memorandum Opinion

to Walker.
o Walker is) fae

Robert E. Payne

Senior United States District Judge
Date: November } 2% 2019
Richmond, Virginia
